Supreme Court of the United States
                               Office of the Clerk
                           Washington, DC 20543-0001
                                                                   Scott S. Harris
                                                                   Clerk of the Court
                                                                   (202) 179-3011
                                      December 8, 2015


Clerk
Court of Appeals of Texas, Third District
209 W. 14th Street, Rm.101
Price Daniel Building
Austin, TX 78711



        Re:   Roderick Lee Mitchell
              v. Texas Medical Board
              No. 15-738
              (Your No. 03-13-502-CV)


Dear Clerk:


     The petition for a writ of certiorari in the above entitled case was filed on
December 4, 2015 and placed on the docket December 8, 2015 as No. 15-738.




                                          Sincerely,

                                          Scott S. Harris, Clerk

                                          by

                                          Redmond K. Barnes
                                          Case Analyst




                                                                              RECEIVED
                                                                              °K 14 2015
          OFFICE OF THE CLERK
SUPREME COURT OF THE UNITED STATES                                           OST                         ••
       WASHINGTON. DC 20543-OOOI                                            1/2015
               OFFICIAL BUSINESS
          PENALTY F01 PBIVATE USE SJC3
                                                                       lEG&a $000,485          US OFF
                                                                                                zir
                                                                                              041M11120021
                                         >hU,Mll|-1|.^IO|llllllitf||.l||l||.}l|lliMlP->l|ll        ,:,